


Exhibit 10.11




December 8, 2008






Mr. Jeffry E. Sterba
Chief Executive Officer
PNM Resources, Inc.
Alvarado Square, MS 2824
Albuquerque, NM  87158


Re:           First Amendment to the Retention Bonus Agreement
 
Dear Jeff:


On August 30, 2007, you entered into a Retention Bonus Agreement (the
“Agreement”) with PNM Resources, Inc. (the “Company”) pursuant to which you are
entitled to a payment if you remain employed by the Company until March 1,
2010.  The payment provided under the Agreement is considered “non-qualified
deferred compensation” that is subject to Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”), unless an exception applies.  The Company has
structured the payment to fit within the short-term deferral exception to
Section 409A.
 
The Internal Revenue Service has issued informal guidance with respect to
payments on a termination of employment due to disability such as the payment
pursuant to Section 5 of the Agreement.  The Company has determined it is
necessary to amend Section 5 of the Agreement to address the issues raised in
the Internal Revenue Service guidance and to minimize the risk of a Section 409A
violation.  In light of the foregoing, the Company proposes to amend the
Agreement as follows effective as of January 1, 2009:
 
Section 5 (Payment of Bonus) of the Agreement is hereby restated in its entirety
to read as follows:
 
If you are employed by the Company on March 1, 2010, payment of the Retention
Bonus will be made to you in two equal installments.  The first installment will
be paid to you on March 1, 2010.  The second installment will be paid to you on
March 1, 2011.  If your employment is terminated by the Company without Cause or
you terminate your employment due to Constructive Termination, the Retention
Bonus will be paid to you within thirty (30) days of your termination and in no
event later than two and one-half (2½) months following the end of the calendar
year in
 

--------------------------------------------------------------------------------


which your termination of employment occurs.  If you die or become Disabled, the
Retention Bonus will be paid to you within thirty (30) days of your death or the
date on which you are deemed to be Disabled and in no event later than two and
one-half (2½) months following the end of the calendar year in which you die or
are deemed to be Disabled.  You will be deemed to be Disabled as of the last day
of the third month following the date on which you commence receiving income
replacement benefits pursuant to the Company’s long-term disability plan.
 
This First Amendment amends only the provisions of the Agreement as set forth
herein, and those provisions not expressly amended by this First Amendment shall
continue in full force and effect.  Notwithstanding the foregoing, this First
Amendment shall supersede the provisions of the Agreement to the extent those
provisions are inconsistent with the provisions and the intent of this First
Amendment.
 
If you are in agreement with the terms of this First Amendment, please so
indicate by signing and returning to me the enclosed copy of this letter, which
will constitute our binding agreement.
 
Very truly yours,


PNM RESOURCES, INC.






By: /s/ Bonnie S.
Reitz                                                                         
      Bonnie S. Reitz
      Chair of the Human Resources & Compensation Committee
 
AGREED:






 
 
/s/ Jeffry E. Sterba                           December 8, 2008
Jeffry E.
Sterba                                                                          
 Date
Chief Executive Officer

76003.9038\MEYERA\SWDMS\9289623.1
 
 

--------------------------------------------------------------------------------

 
